PER CURIAM:
Ulysees Fulton appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing his action under 42 U.S.C. § 1983 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Fulton v. Taylor, No. CA-03-3206 (D.S.C. Oct. 20, 2004). We deny Fulton’s motion for transcripts at government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED